Citation Nr: 1530128	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-26 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.  He had prior periods of active duty for training.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  This claim is now under the jurisdiction of the RO in Louisville, Kentucky. 

In his July 2009 substantive appeal (VA Form 9), the Veteran requested to testify at a hearing before the Board.  However, he subsequently withdrew his hearing request in August 2009.  See 38 C.F.R. § 20.704(e) (2014).

This claim was previously denied by the Board in a November 2014 decision, which also denied higher ratings for a lumbar spine condition, granted a 10 percent rating for radiculopathy of the lower left extremity, and denied a higher rating for instability of the right knee.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In May 2015, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision denying his claim for a rating higher than 10 percent for degenerative joint disease of the right knee and remand it for readjudication in compliance with directives specified.  The Court granted the JMR.  The basis for the JMR was VA's failure to provide adequate reasons and bases for its decision and failure to properly consider an extraschedular evaluation.  The JMR noted that the parties did not want to disturb the other issues decided in the November 2014 decision.

In November 2014, the Board remanded the Veteran's claim for TDIU for further development.  This development has not been completed; thus, the claim is not ready for appellate review.  This matter should be returned to the Board following full compliance with the November 2014 remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's degenerative joint disease of the right knee is manifested by painful motion with flexion limited to 75 degrees and normal extension.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, DC's 5003, 5010, 5260, 5261 (2014); VAOPGCPREC 9-98; VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the electronic claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

With regard to the Veteran's increased rating claim, the Court has held that in order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, the Veteran was sent an April 2008 letter which satisfied all the above notice requirements.  Further, a letter sent to the Veteran in January 2009 satisfied all notice requirements under the VCAA and also included diagnostic codes potentially applicable to the present claims, followed by readjudication of these claims in a June 2009 statement of the case (SOC).  However, such specific notice is no longer required.  In this regard, during the pendency of this appeal, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran of the rating criteria applicable to his claim or to inform him that he may submit evidence of the effect of his disability on daily life.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, the Board finds that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c) (2014).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and identified private records are in the claims file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has received multiple VA examinations during the pendency of the appeal, including in May 2008, September 2011, and February 2013.  The Board finds that the examination reports are adequate for decision-making purposes, as the examiners reviewed the claims file and relevant medical history, examined the Veteran and recorded all pertinent clinical findings, and described the Veteran's disability and resulting functional impairment in sufficient detail to enable the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is other evidence indicating that there has been a material change in the severity of his right knee disability since he was last examined by VA.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran has a 20 percent rating for instability of the right knee that is no longer on appeal.  A separate rating of 10 percent has also been assigned for arthritis of the right knee with limited motion under DC 5010, which provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a; see also VAOPGCPREC 9-98; VAOPGCPREC 23-97.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Diagnostic Code 5003 provides that arthritis of a joint is to be evaluated under the diagnostic codes pertaining to limited motion applicable to the specific joint involved.  38 C.F.R. § 4.71a.  If not compensable under such diagnostic codes, then a 10 percent rating is to be assigned based on limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of Diagnostic Code 5003, the Court has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  The Board notes that with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

The Board also notes that in the recent case of Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court clarified its holding in Lichtenfels, explaining that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and DC 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43. 

The diagnostic codes pertaining to range of motion of the knee are DC 5260 (flexion of the knee) and DC 5261 (extension of the knee).  See 38 C.F.R. § 4.71(a) (2014).  Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  

Under DC 5261, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

Importantly, separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See id., Plate II.  

Turning to the evidence of record, the May 2008 VA examination report reflects that the Veteran reported symptoms of right knee pain, giving way, instability, and stiffness.  He reported severe flare-ups every one to two months which lasted three to seven days.  During a flare-up, the Veteran would "just limp around and do what [he could] do."  He stated that he could not stand more than few minutes or walk more than a few yards.  He used a right knee brace on occasion.  On examination, he walked with an antalgic gait.  Crepitus was observed, but no instability or meniscus abnormality.  Right knee flexion was from 0 to 140 degrees.  Right knee extension was to 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations.  There was no ankylosis of the knee. An x-ray study showed mild osteoarthritis.  The examiner found that the Veteran's right knee disability had significant effects on his occupation due to decreased mobility and pain.  In terms of daily activities, it prevented him from playing sports and had moderate effects on his ability to do chores, go shopping, exercise, and engage in recreation.  

A January 2009 statement by the Veteran's wife reflects that the Veteran had to take an early retirement due to his right knee disability and a job which paid much less in which he could sit 75 to 80 percent of the time.  She also stated that the Veteran would fall at times due to his right knee giving way.  

At the September 2011 VA examination, the Veteran stated that his right knee would give out on occasion.  He denied flare-ups of symptoms.  On range of motion testing, flexion of the right knee was to 80 degrees, with pain beginning at 0 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  There was no additional limitation of range of motion after repetitive testing.  The examiner indicated that functional loss of the right knee included less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was also tenderness to palpation of the knee.  Muscle strength testing was normal.  Joint stability testing was also normal, and the examiner found no evidence of recurrent subluxation or dislocation.  The Veteran did not have a history of meniscus problems.  The examiner found that the Veteran's right knee disability impacted his ability to work due to difficulty in occupations requiring walking distances and climbing. 

Finally, at the February 2013 VA examination, his diagnoses of degenerative joint disease and "instability from strain" were listed for his right knee.  The Veteran described pain in his knee.  He also described weakness and achiness in his right calf.  He denied any popping, swelling, or giving way sensation.  On range of motion testing, flexion of the right knee was to 75 degrees, with pain beginning at 10 degrees.  Extension was normal with no objective evidence of painful motion.  He was able to perform repetitive-use testing and his measurements were the same.  The examiner indicated that the Veteran's right knee had functional loss and/or impairment in the form of less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The right knee had pain or tenderness to palpation.  Upon muscle strength testing, his right knee flexion showed active movement against some resistance, while extension was normal.  The joint stability tests were normal.  There was no evidence of recurrent patellar subluxation/dislocation.  The examiner indicated he possessed an antalgic gait and occasionally used a cane.  

After review of the above evidence, the Board concludes that the Veteran is not warranted a rating higher than 10 percent based on limitation of motion of his right knee.  At worst, his flexion was limited to 75 degrees, not yet even at the 60 degrees that is contemplated by a noncompensable rating under DC 5260.  This includes consideration for any additional limitation brought upon after repetitive use, as the Veteran's flexion remained at worse, limited to 75 degrees.  His right knee extension has consistently been normal throughout the appellate period, including after repetitive use testing.  While the September 2011 VA examination report indicates that the Veteran had pain beginning at 0 degrees with regard to flexion of the knee and the February 2013 VA examination report indicates pain beginning at 10 degrees for the same movement, the fact that his flexion was not limited even after repetitive testing at both examinations shows that such pain did not constitute functional loss beyond the measured limitation of motion.  See Mitchell, 25 Vet. App. at 42-43 (holding that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss").  See id. at 43.  The fact that pain was present at an earlier point during the range of motion testing does not by itself warrant a higher rating in the absence of any effects on actual functioning of the knee.  See id.  Accordingly, a rating in excess of 10 percent based on limitation of the knee is not warranted under DC's 5260 or 5261.

The Board has also considered whether a higher rating may be assigned under the DeLuca criteria, which were discussed above.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206 -07.  The Board must consider whether pain, weakness, fatigability or incoordination and associated functional limitations such as difficulties with standing and walking warrant him a rating higher than 10 percent.  The Veteran did not have additional functional impairment following repetitive range of motion exercises at his VA examinations.  However, the September 2011 and February 2013 VA examiners indicated that the Veteran possessed the following functional impairments: less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Additionally, the earlier September 2008 examination described his gait as antalgic.  The Board concludes that the Veteran is not warranted a rating higher than 10 percent for this functional impairment, however.  The objective medical evidence of record shows that the Veteran does not suffer from a compensable level of limitation of motion, as discussed above.  While the examination reports indicate that he experiences these additional forms of functional impairment, the Board concludes that his 10 percent rating based upon painful motion fully encapsulates these additional problems.  See DeLuca, supra.  Furthermore, the Board notes that the Veteran is in recepit of a separate 20 percent rating for instability of the right knee, which also compensates him for his associated symptoms with the instability such as problems with standing, walking, and weight-bearing.  Therefore, at this time, the Board finds that the Veteran's two ratings for his right knee conditions fully compensate him for the his demonstrated symptoms and functional impairment and a higher rating for degenerative joint disease based upon these considerations is not warranted.  

The Board has also considered the applicability of other diagnostic codes pertaining to disabilities of the knee.  As there is no evidence of ankylosis of the knee, impairment of the meniscus, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim, DC's 5256, 5258, 5259, 5262, and 5263, which pertain to these conditions, do not apply.  See 38 C.F.R. § 4.71a. 

The Board acknowledges the statements by the Veteran and his wife describing his right knee pain and functional impairment. However, the Board finds that the competent and credible evidence of record, including the lay statements by the Veteran and his spouse, do not show that the legal criteria for ratings in excess of 10 percent for arthritis of the knee have been met, for the reasons discussed above.

The Board has also considered whether the Veteran's claim for a higher rating should be remanded to be referred for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

In this case, the Board finds that remand for referral for extraschedular consideration is not warranted for the Veteran's claim.  The Board finds that the rating criteria contemplate the Veteran's degenerative joint disease of the right knee.   As discussed above, the Veteran's right knee disability is manifested by chronic pain, limited and painful motion, instability, and weakness - all of which is contemplated by DC's 5003, 5257, 5260, 5261, and sections 4.40, 4.45, and 4.59 of the regulations as concluded above.  Accordingly, a comparison of the Veteran's right knee disability with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render the schedular criteria inadequate for evaluating this disability.  See Thun, 22 Vet. App. at 114.  As such, in the absence of this threshold finding, there is no need to go on to the second step of the inquiry and consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition, including the Veteran's degenerative joint disease of the right knee, instability of the right knee, degenerative disc and facet disease of the lumbar spine, and radiculopathy of the lower extremities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

In conclusion, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the right knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


